Citation Nr: 0307080	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  98-12 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for post partial anterior 
cruciate ligament tear of the left knee, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1979 to January 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran's left knee disability is primarily manifested by 
pain on use, some limitation of motion, and no more than mild 
instability; X-rays have revealed left knee degenerative 
changes.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for post partial anterior cruciate ligament tear of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2002).

2.  The schedular criteria for a separate 10 percent rating 
for arthritis of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2002); VAOPGCPREC 23-97 and 9-
98.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
him of all regulations pertinent to increased rating claims, 
informed him of the reasons for which it had denied his 
claim, and provided him additional opportunities to present 
evidence and argument in support of his claim.

The Board notes that the claims file contains relevant 
service, VA, and private medical records, including VA 
examinations that have assessed the severity of the veteran's 
service-connected left knee disability.  The veteran has not 
referenced any existing evidence that might aid his claims or 
that might be pertinent to the bases of the denial of his 
claim.  In fact, in an August 2002 statement the veteran 
indicated that all evidence associated with his claim had 
been obtained.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. §§ 3.102, 3.159.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In May 1994 the RO granted service connection for the 
veteran's left knee disability and assigned a 10 percent 
rating, effective February 7, 1994.  In July 2000 the RO 
increased the rating for the veteran's left knee disability 
to the currently assigned 20 percent, effective November 5, 
1997, the date of receipt of the veteran's increased rating 
claim.

Diagnostic Code 5010 provides that arthritis due to trauma 
will be rated as degenerative arthritis, and Diagnostic Code 
5003 provides that degenerative arthritis, established by X-
ray findings, shall be rated on limitation of motion of the 
affected joint.  Limitation of flexion of the leg is rated 20 
percent at 30 degrees, and 30 percent at 15 degrees under 
Diagnostic Code 5260.  Limitation of extension of the leg is 
rated 20 percent at 15 degrees, and 30 percent at 20 degrees 
under Diagnostic Code 5261.  The Board observes that standard 
motion of a knee is from 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, impairment of the knee is rated 
20 percent when moderate and 30 percent when severe, as 
measured by the degree of recurrent subluxation or lateral 
instability.

Measurements noted in the VA and private examinations of 
record essentially show only moderate limitation of motion, 
and it is clear that the evidence does not show flexion or 
extension limited to a degree so as to warrant an evaluation 
in excess of 20 percent disabling under Diagnostic Codes 5260 
or 5261.  Examinations have consistently shown left knee 
flexion to exceed 100 degrees, and the veteran's most 
favorable finding relating to limitation of left knee 
extension (April 1999 VA examination) revealed such 
limitation to 18 degrees.  As such, a rating in excess of 20 
degrees under Diagnostic Codes 5260 or 5261 is not warranted.

As noted, a 30 percent rating under Diagnostic Code 5257 
necessitates a finding of severe subluxation and/or 
instability.  The Board notes that there have been no 
clinical findings of recurrent subluxation or of more than 
mild instability.  The evidence also does not show malunion 
of the tibia and fibula, and a higher rating under Diagnostic 
Code 5262 is not warranted.

The nature of the veteran's left knee disability has been 
reviewed, as well as the functional impairment which can be 
attributed to pain and weakness.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  While 
pain has been reported on examination, there is no objective 
evidence to show that pain, flare-ups of pain, weakness, 
incoordination, fatigue, or any other symptom results in 
additional limitation of function or additional limitation of 
motion to a degree that would support a rating in excess of 
20 percent under the applicable rating criteria. For example, 
the medical evidence does not suggest that pain or other 
symptomatology results in further limitation of motion of the 
left knee that shows limitation of flexion of the left leg to 
less than 30 degrees or limitation of extension of the left 
leg to more than 20 degrees.  The Board, therefore, concludes 
that an evaluation in excess of 20 percent for the veteran's 
left knee disability under any potential diagnostic code is 
not warranted.

VA's General Counsel has indicated that when a knee 
disability is rated under Diagnostic Code 5257 and there is 
also evidence of arthritis, then separate ratings under 
Diagnostic Code 5257 and Diagnostic Code 5003 are 
permissible.  See VAOPGCPREC 9-98 (August 14, 1998); 
VAOPGCPREC 23-97 (July 1, 1997).  As examinations have shown 
some limitation of left knee motion, and radiographic 
evidence (both VA and private) of left knee arthritis is 
present, the Board finds that a separate 10 percent rating 
under Diagnostic Code 5003 is warranted.  The Board notes 
that the veteran's left knee disability was rated under 
Diagnostic Code 5257 for approximately 6 years.  The evidence 
of record shows that at least one physician noted an 
impression of mild instability, and the veteran wears a VA-
issued knee brace for support.  Affording all reasonable 
doubt on behalf of the veteran, the Board therefore holds 
that there is sufficient evidence to support a finding of 
slight instability in the left knee.  Accordingly, the Board 
finds that a separate 10 percent rating under Diagnostic Code 
5257, and no more, is both warranted and consistent with the 
application of the aforementioned General Counsel opinions.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's left knee disability has resulted in 
frequent hospitalizations or caused a marked interference in 
the veteran's employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for post partial anterior cruciate ligament tear of the left 
knee is denied.

Entitlement to a separate 10 percent rating for arthritis of 
the left knee is granted.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

